Citation Nr: 1038618	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  98-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran's active military service extended from December 1973 
to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which in part denied service connection for a 
psychiatric disability.  

The case was previously before the Board on multiple occasions, 
in January 2001, January 2006, and January 2008.  In each 
instance it was remanded for additional development.  Most 
recently, in December 2009, the Board rendered a decision on the 
Veteran's claim.  In April 2010 the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's decision 
and remanded the case.  


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints, 
diagnosis, or treatment of any psychiatric symptoms during 
service.  

2.  At a March 1976 VA Compensation and Pension examination the 
Veteran reported symptoms of nervousness and anxiety dating back 
to military service; the diagnosis was anxiety neurosis.  

3.  VA treatment records reveal periodic treatment for 
psychiatric symptoms dating from approximately 1994 to the 
present.

4.  The Veteran psychiatric disorders have been variously 
diagnosed as anxiety disorder, major depressive disorder, and 
somatoform disorder.  

5.  A private psychological examination report expresses the 
medical opinion that the Veteran's psychiatric disabilities 
became manifest during the Veteran's period of active military 
service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability 
have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for a psychiatric 
disability has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  38 C.F.R. § 3.303(b). T he nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2010).  A preexisting 
injury or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear 
and unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service. This 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  38 C.F.R. § 3.306(b).  

"The veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto. Only such conditions as are recorded in examination 
reports are to be considered as noted."  38 C.F.R. § Sec. 
3.304(b).

Finally, service connection is also warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service- connected disease or injury. 38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary condition, 
the secondary condition is considered a part of the original 
condition.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's appeal has been pending for over a decade and a 
half.  He claims entitlement to service connection for a 
psychiatric disability.  Review of the Veteran's service 
treatment records does not reveal any complaints, diagnosis, or 
treatment of any psychiatric symptoms or disability during active 
service.  Separation examination of the Veteran was conducted in 
January 1975; clinical evaluation revealed normal psychiatric 
findings at that time.  

In March 1976, a VA Psychiatric Compensation and Pension of the 
Veteran was conducted.  He reported a medical history of a back 
injury and nervousness dating from basic training during service.  
The diagnosis was anxiety neurosis, but no opinion as to etiology 
of the disorder was offered.  

VA hospital records reveal he required inpatient treatment for 
headaches and low back pain from June to August 1994.  The 
discharge summary indicates that he was prescribed Zoloft, an 
anti-depressant medication.  VA records also show that the 
Veteran was hospitalized from September to October 1989 with a 
diagnosis of depression being indicated on the discharge summary.  

In December 1995, another VA Psychiatric Compensation and Pension 
examination of the Veteran was conducted.  He again reported 
symptoms of depression and anxiety dating back to service.  The 
diagnosis was dysthymia and again, no opinion as the etiology of 
the psychiatric disability was indicated on the examination 
report.  

VA and private treatment records reveal periodic treatment for 
complaints of psychiatric symptoms dating from 1989 to 1996.  

In February 2004, still another VA Psychiatric Compensation and 
Pension examination of the Veteran was conducted.  The diagnosis 
was recurrent major depressive disorder and undifferentiated 
somatoform disorder.  The examiner's opinion was that the 
psychiatric disorders existed since childhood, were not 
aggravated by military service, and were not related to the 
Veteran's service-connected back disability.  A similar etiology 
opinion was expressed in a March 2009 VA medical report.  

A private psychological examination of the Veteran was conducted 
in July and August 2010.  The examiner reviewed the all of the 
evidence of record.  The examiner indicated that the Veteran's 
psychiatric disorders did not pre-exist his entry in to active 
service.  The Board must agree.  While the Veteran reported 
childhood psychiatric symptoms on VA examinations conducted 
decades after service, no history of psychiatric symptoms were 
noted on entrance examination.  Accordingly, he is presumed to 
have been sound on entrance into service under 38 C.F.R. § Sec. 
3.304(b).  The diagnosis was major depressive disorder, 
generalized anxiety disorder, and somatoform disorder.  The 
medical opinion was expressed was that the Veteran's current 
psychiatric disabilities were related to service as they first 
manifested during service.  

The evidence supports a grant of service connection.  While the 
service treatment records do not show any complaints of 
psychiatric disorders during service, the Veteran reported 
symptoms of nervousness on the 1976 VA examination which was 
conducted a year after service.  He is competent to report 
symptoms of anxiety, nervousness, and sleeplessness.  These 
symptoms have been ultimately diagnosed above.  Medical treatment 
records tend to support a continuity of symptomatology dating 
from service to present.  Lay evidence can be competent and 
sufficient to establish the symptoms of a rash and a continuity 
of symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); 38 C.F.R. § 3.303(b).  Accordingly, service 
connection for a psychiatric disability is warranted.





ORDER

Service connection for a psychiatric disability is granted.  



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


